Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Air T, Inc. and Subsidiaries Maiden, North Carolina We consent to the incorporation by reference in Registration Statement No. 333-135338 on Form S-8 of Air T, Inc. and subsidiaries of our report dated June 2, 2014, with respect to the consolidated financial statements of Air T, Inc. and subsidiaries, which reportsappear inAir T, Inc. and subsidiaries’March 31, 2014Annual ReportonForm 10-K /s/ Dixon Hughes Goodman LLP Charlotte, North Carolina June 2, 2014 42
